Citation Nr: 1449024	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-26 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for skin cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected gunshot wound of the right hip.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

6.  Entitlement to a higher initial rating for service-connected ventral hernia with scar, currently rated as 20 percent disabling.

7.  Entitlement to an increased rating for service-connected PTSD, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from May 1963 to May 1975, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and January 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina and Winston-Salem, North Carolina, respectively.  Jurisdiction is currently with the RO in Winston-Salem, North Carolina.

The Board has characterized the service connection claim for skin cancer broadly, to incorporate the melanoma and basal cell carcinoma diagnoses, among others, as raised by the record.  

The Veteran has submitted additional evidence following the most recent readjudication by the agency of original jurisdiction (AOJ).  The Veteran filed his substantive appeal in June 2014 for the increased rating issues decided herein.  A waiver of review by the AOJ is not necessary.  38 U.S.C.A. § 7105 (2014).   

In the January 2012 notice of disagreement, the Veteran raised the issue of a temporary total rating (TTR) for postoperative convalescence from October and November 2010 hernia repair surgery.  In January 2013, the Veteran submitted an informal claim for prostate cancer.  These issues have not been adjudicated by the AOJ and the Board does not currently have jurisdiction over them.  They are REFERRED to the AOJ for appropriate action.  

The paper claims folder has been converted in its entirety into electronic records within the Virtual VA and Veterans Benefits Management System (VBMS).  

Except for the petition to reopen and increased rating claim for PTSD, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for skin cancer was last finally denied in a December 2007 rating decision; the Veteran did not submit a notice of disagreement with this decision within one year of the notice thereof. 

2.  The updated lay statements detail the Veteran's history of in-service sun exposure and the updated medical records reflect actinic keratosis and basal cell carcinoma diagnoses; thereby raising a reasonable possibility of substantiating the previous denied skin cancer claim. 

3.  The Veteran's PTSD symptoms cause no more occupational and social impairment than what results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.





CONCLUSIONS OF LAW

1. The December 2007 rating decision that denied entitlement to service connection for skin cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2014). 

2. The Veteran has submitted new and material evidence to reopen his service connection claim for skin cancer.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The criteria for a PTSD disability rating in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Regarding the claim to reopen, the petition is granted.  Discussion of VCAA compliance is not necessary on this issue.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With regard to the increased rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that all notification and development action needed to arrive at a decision as to the claims of service connection decided herein has been accomplished.  Through a July 2010 notice letter, the Veteran was notified of the information and evidence needed to substantiate his increased rating claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records, VA treatment records, and statements from the Veteran.  The Veteran was afforded adequate VA psychiatric examination in May 2011.  Review of the updated VA treatment records do not indicate that his service-connected PTSD symptoms have materially increased since the most recent examination.  

Accordingly, the Board is finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II.  New and material evidence for skin cancer

The Veteran seeks service connection for skin cancer.  The claim was last finally denied in a December 2007 RO decision.  The Veteran did not appeal, nor did he submit new and material evidence within a year of the decision.  The RO's December 2007 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the receipt of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Kent, 20 Vet. App. at 10.  

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The evidence considered in the December 2007 RO decision includes: service treatment records, VA treatment records, internet article on Agent Orange exposure, and various written lay statements.  The RO determined that the above evidence was insufficient to show a nexus to service, to include as due to herbicide exposure.  

Since December 2007 RO decision, updated VA treatment records, additional written lay statements, and an April 2014 medical opinion on his melanoma diagnosis have been obtained.  The Veteran raised a new contention that his skin disorders were related to in-service sun exposure.  June 2010 and September 2011 VA dermatology clinic notes show actinic keratosis and recent basal cell carcinoma (BCC) excisions of the nose and cheek.  

The Board finds the updated evidence (actinic keratosis and BCC diagnoses, reports of in-service sun exposure) raises a reasonable possibility of substantiating the claim consistent with Shade, supra.  38 C.F.R. §§ 3.102, 3.156(a).  The petition to reopen a previously denied claim for skin cancer is granted.  The underlying service connection claim for skin cancer is addressed in the Remand section below.  

III. Increased ratings

Laws and regulations

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

Under the General Rating Formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Notably, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual background 

In his June 2010 claim, the Veteran reported that his PTSD symptoms had increased in severity and warranted an increased rating.  He stated that he had sleep disturbances, frequent panic attacks, poor hygiene, hypervigilant behavior, and occasional disorientation to person, place, and time.  He had exclusively sought treatment at the VAMC in Fayetteville, North Carolina since 2000.  

July 2010 VA mental health clinic (MHC) notes show that the Veteran had a medication management consultation.  He reported his function as fair.  He stated that he had sleep disturbances and typically slept for 5 hours.  He lived with his wife and had no problems driving.  He denied any suicidal or homicidal ideations.  He continued to hold a part-time job.  He denied any substance abuse.  Mental Status Examination (MSE) reflects that the Veteran was fully oriented and displayed a depressed mood.  He denied any psychosis type symptoms.  The examiner believed he exhibited good impulse control and judgment with insight into his disorder.  His medication regimen was unchanged.  The examiner further commented that the Veteran had no cognitive deficits and listed a GAF of 65.  

In September 2010, the Veteran attended a session of basic coping skills group therapy class.  His presence/ participation was unremarkable.

September 2010 and December 2010 MHC notes show that the Veteran had periodic medication management consultations.  He reported doing "good" on both occasions and continued success at weight loss.  The reports and MSE were substantially similar to the July 2010 MHC notes.  

In May 2011, the Veteran underwent a VA PTSD examination.  He reported that he was retired from his primary occupation, but continued to work part time at a community college.  His current PTSD treatment was at his local VA mental health clinic with visits approximately every 6 months.  He attended only one group therapy session and denied any other group or individual psychotherapy treatment.  He related a long-standing history of alcohol abuse, but had maintained sobriety since 2002 with complete success and without any outside assistance.  He had been married since 2004 and described his current marriage as "good."  He maintained relationships with some of his children, but was estranged from others.  He was active in church and enjoyed playing golf with friends.  He enjoyed domestic and work activities.  He denied any current suicidal or homicidal ideations.  He denied having any financial stressors.  He believed his PTSD medication regimen was effective.  MSE showed the Veteran to have an appropriate appearance and normal speech.  He was cooperative, but the examiner noted a reserved affect and reduced range.  He described the Veteran's mood as "fair."  He demonstrated good cognition, judgment and insight.  He did not display any inappropriate behavior or communication impairment.  The examiner identified current instances of intrusive thoughts, avoidant behavior in crowds, moderate irritability, and hypervigilance.  He noted the increased arousal symptoms were the most troubling and limited some activity.  Specifically, the Veteran's wife would get upset over his repeated safety checks, and the Veteran would ruminate over perceived safety problems at work.   However, the Veteran was able to work and socialize successfully.  The examiner diagnosed PTSD and alcohol dependence in full sustained remission.  A GAF of 60 was listed.  The examiner commented that the Veteran experienced mild limitations due to hypervigilance and increased startle reaction.  He characterized it as productive of occasional decreases in work efficiency.  He concluded that the PTSD symptoms had not increased since the last examination.    

June 2011 MHC notes reflect that the Veteran did not have any complaints or concerns.  He believed the medications were effective treatment for his anxiety symptoms.  He had gained weight following recent surgery, but was working to lose it.  He was able to sleep approximate 6 hours.  He denied having a depressed mood.  MSE was unremarkable.  The examiner assessed the Veteran as exhibiting good impulse control and judgment with good insight.  He maintained the PTSD diagnosis and GAF of 65.  He continued the current medications for anxiety and insomnia.  September 2011, April 2012, August 2012, November 2012, May 2013, and December 2013 MHC notes reflect substantially similar findings as those reported above in June 2011.  (See Virtual VA efolder).

In his January 2012 notice of disagreement, the Veteran contended an increased rating was warranted.  He stated that he demonstrated problems with anger and irritability 3-4 times per week.  He had severe hypervigilance and startle response, which interfered with work.  

Analysis

The Veteran contends that a rating in excess of 30 percent is warranted for PTSD.  The next highest rating of 50 percent contemplates symptoms of a severity such as to cause occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, DC 9411. 

The competent medical evidence indicates that the Veteran's symptoms generally consist of anxiety, hypervigilance, occasional depression, and sleep disturbances.    At all times, the Veteran has exhibited cooperative behavior with examining and treating clinicians.  VA treatment records show that the Veteran's psychological treatment has consistent of periodic medication management consultations.  Throughout the claims period, he has been married and employed.  The Veteran's overall reports indicated good social and occupational function.  (See VA MHC notes spanning from June 2011 to December 2013).  Treating clinicians have not identified PTSD symptoms of a severity to approximate reduced reliability in social and occupational function on their MSEs and commentary.  See id. The May 2011 VA examiner conducted a longitudinal review of the Veteran's current PTSD symptom and history.  He did not believe the Veteran's PTSD had materially increased and described the PTSD symptoms as productive of occasional decreases in work efficiency.  The VA MHC records and May 2011 VA PTSD examination report were authored by medical professionals based upon their education and clinical experience.  The Board considers their reports to be highly probative evidence about the severity of the Veteran's PTSD symptoms.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Board acknowledges the Veteran's June 2010 and January 2012 reports indicating that his PTSD symptoms are more severe than reflected in clinical records.  The above treating clinicians have not observed significant irritability, frequent panic attacks, or inappropriate appearance.  The Board observes that the Veteran's reports of increased symptoms were made in the context of substantiating his compensation claim and reflect a pecuniary bias.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Due to his pecuniary bias and inconsistency with the medical records and May 2011 VA examination report, the Board does not consider the Veteran's reports made in support of his compensation claim persuasive to show increased PTSD symptoms from those recorded in the above medical records.   Id.; Caluza, 7 Vet. App. at 510-511.

Overall, the probative evidence reflects PTSD symptoms more closely approximating a severity of occupational and social impairment delineated by the 30 percent rating under General Rating Formula criteria.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.  The overall severity of the PTSD symptoms summarized above does not reflect problems akin to flattened affect, noticeably impaired speech, panic attacks, significant memory/concentration impairments, impaired judgment, disturbance of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  Rather, his symptoms more closely approximate those delineated for a 30 percent rating-resulting in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Id.  The persuasive clinical treatment records and May 2011 VA examination report do not demonstrate symptoms that are of a severity to approximate the symptoms contemplated by the 50 percent rating criteria.  Id.; see also May 2011 VA PTSD examination report; VA MHC notes spanning from June 2011 to December 2013.  

For the reasons stated above, the preponderance of the evidence is against the claim for a PTSD disability rating in excess of 30 percent.  38 C.F.R. § 4.130, DC 9411.  

Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD to be fully contemplated by the rating criteria.  The symptoms consist of sleep disturbances, hypervigilance, and anxiety with intermittent depression and irritability.  These symptoms are fully addressed by the rating criteria.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to address all the service-connected symptoms.  However, in this case, there is no indication that service-connected symptoms have not been attributed to specific service-connected disabilities, and the Board finds no additional symptoms related to the combination of the Veteran's service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Additional action to consider a claim for a Total Rating for Compensation Based on Individual Unemployability (TDIU) is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence shows that the Veteran has been gainfully employed during the claims period.  He does not assert unemployability from any service-connected disability.  TDIU is not for further consideration at this time.


ORDER

A rating in excess of 30 percent for PTSD is denied.  


REMAND

More development is needed before the additional claims on appeal are ready for appellate review on the merits.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.   VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Sleep apnea to include as secondary to PTSD

The Veteran has been not been afforded a medical examination for sleep apnea.  The threshold for showing a nexus for purposes of triggering VA's duty to provide an examination or medical opinion is low.  Here, the Veteran currently has sleep apnea and contends that it is secondary to his service-connected PTSD disorder.  Review of VA treatment records shows that the Veteran actively inquired about a nexus to PTSD for sleep apnea.  His treating physician repeatedly ruled out direct causation by PTSD.  However, in December 2009, he authored a letter indicating that PTSD could aggravate sleep apnea.  For claims based upon aggravation, service-connection may be realized for the extent of impairment beyond the baseline level of disability caused by the service-connected disability.  38 C.F.R. § 3.310(b).  Thus, an aggravation nexus is raised by the medical evidence.  A medical examination is needed to determine any additional sleep apnea impairment caused by PTSD beyond the baseline level of sleep apnea.  

Low back disability, to include as secondary to service-connected gunshot wound residuals to the right hip

Another VA medical opinion is needed for the claimed low back disability.  The November 2011 VA medical opinion does not adequately address the possibility of aggravation by the service-connected gunshot wound to right hip residuals.  The Court has suggested that general phrases such as "secondary" are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Consequently, the November 2011 VA medical opinion does not adequately address the possibility of aggravation.  Another medical opinion is necessary to consider the issue of aggravation as detailed below.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Erectile dysfunction, to include as secondary to service-connected disabilities

The Board will defer adjudication on this issue since the May 2011 VA genitourinary examiner indicated that there may be a relationship between sleep apnea and erectile dysfunction.  

Skin cancer, to include as due to herbicide exposure

The service connection claim for skin cancer is construed broadly to incorporate additional dermatological diagnoses, such as basal cell carcinoma and actinic keratosis, as raised by the record.  The Veteran has also provided updated reports of in-service sun exposure and additional medical articles suggesting a nexus to in-service herbicide exposure.  The AOJ obtained an April 2014 medical opinion that was limited to consideration of whether the Veteran's history of melanoma was related to sun exposure in service.  Another medical opinion is needed to address the additional dermatological diagnoses raised by the record and any possible relationship to in-service sun exposure and/or presumptive herbicide exposure.

Higher initial rating for hernia and postoperative residuals

Careful review of the record shows that the Veteran was admitted in October 2010 to a VA emergency room for an irreducible hernia causing partial small bowel obstruction.  Due to complications, he was transferred to a private medical facility for operation and treatment.  The evidence also indicates that he had postoperative complications from October 2010 hernia repair surgery.  

In his January 2012 notice of disagreement, the Veteran identified Cape Fear Valley Medical Center as the facility performing the October 2010 surgery and presumably postoperative outpatient care.  He indicated that he believed these records had been obtained since his episode of acute treatment began at a VA emergency room.  However, the October 2010 operative report and post-operative treatment records remain outstanding.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2) (2014).  An additional private medical record request is necessary to ensure these identified private medical records are associated with the claims folder.   
   
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an authorization for the release of private medical records from Cape Fear Valley Medical Center for the treatment of his service-connected hernia and instruct him to complete and return the authorization.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

Take the necessary steps to obtain any pertinent VA treatment records after April 2014. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.  A Formal Finding of Unavailability must be made with respect to any unavailable records in Federal custody with notice to the Veteran and his representative.

2.  After associating updated medical records with the claims folder, schedule the Veteran for a VA sleep apnea examination.  This remand and access to all pertinent documents in the Virtual VA/ VBMS efolders must be made available and reviewed by the examiner.

The examiner must conduct a clinical evaluation with any indicated clinical testing.  

Following a complete review of the record and clinical evaluation, the examiner is asked to provide the following medical opinion(s):

Is it at least as likely as not (50 percent probability or greater) that current sleep apnea is aggravated (permanently increased in severity beyond natural progression) by service connected PTSD or any other service connected disability? 

If so, is it possible to identify the baseline severity of the sleep apnea disability prior to aggravation?  If possible, describe that baseline as well as the additional disability due to aggravation.

A complete rationale for any opinion(s) expressed should be provided.  If the examiner cannot express an opinion without resort to speculation, he or she must so state and further identify whether there is any outstanding evidence that would facilitate a non-speculative opinion. 

It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  After associating all newly generated medical records with claims folder, contact an appropriate clinician for a medical opinion on the low back disability.  The electronic claims folder and a copy of this Remand must be made available for review of the Veteran's pertinent medical history.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the current low back disability was caused by or made worse by service-connected gunshot wound residuals of the right hip.  

The examiner must provide a complete rationale for each opinion-causation and aggravation.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

If the examiner cannot express an opinion without resort to speculation, he or she must so state and further identify whether there is any outstanding evidence that would facilitate a non-speculative opinion.

(If the examiner determines that a clinical examination is necessary, such examination should be scheduled.)  

4.  After associating all newly generated medical records with claims folder, contact an appropriate clinician for a medical opinion on the claimed skin disorders (claimed as skin cancer).  The electronic claims folder and a copy of this Remand must be made available for review of the Veteran's pertinent medical history.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that melanoma, basal cell carcinoma, or actinic keratosis was caused by reported in-service sun exposure and/or presumptive herbicide exposure.  The examiner is directed to review lay reports concerning the Veteran's in-service sun exposure, July 2000 report of a history of outdoor work and recreation for many years, and all medical articles submitted suggesting a nexus between tactical herbicide exposure and skin cancer.  

The examiner must provide a complete rationale for all opinions.  He or she is advised that the Veteran is competent to report his symptoms and history of sun exposure, and such history in the record must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment.  

(If the examiner determines that a clinical examination is necessary, such examination should be scheduled.)  

5.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

6.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


